                         Case 7:19-cr-00890-CS Document 31 Filed 01/28/20 Page 1 of 2
  Fried, Frank, Harris, Shriver & Jacobson LLP
                                                                                                              FRIED FRANK
 One New York Plaza
 New York, New York 10004-1980
 Tel: +1.212.859.8000
 Fax: +1.212.859.4000
 www.friedfrank.com




                                                                                           Direct Line: +1.212.859.8951
                                                                                           Email: evan.barr@friedfrank.com


                                                                                           January 28, 2020


  VIA ECF

  Honorable Cathy Seibel
  Federal Building and US Courthouse
  300 Quarropas Street
  White Plains, New York 10601

               Re:          United States v. Maria Luisa Estrella Jaidi et al., 19 Cr. 890 (CS)

  Dear Judge Seibel:

          This firm represents Maria Luisa Jaidi, the defendant in the above-captioned matter. We
  write to respectfully request a 60-day adjournment of the next pretrial conference, presently
  scheduled for January 31, 2020, to provide additional time for the production and review of Rule
  16 discovery in this case.

         By way of background, the first pretrial conference in this case was held on December
 18, 2019. On or about December 30, 2019, we received an initial production of Rule 16
 discovery materials from the Government, consisting of approximately 150 gigabytes of data
 (more than 46,000 files). Since then we have been diligently working to upload and review this
 material, including working through certain technological issues in consultation with the
 Government. On January 24, 2020, the Government advised that it was preparing to produce
 additional discovery materials, consisting of up to 2 terabytes of further information, and that it
 plans to complete this second production by the end of this week or early next. Finally, the
 Government has advised that additional materials are likely to be produced subsequent to the
 second production, with the goal and expectation of substantially completing the production of
 Rule 16 discovery by late February 2020.

          In light of this schedule of ongoing discovery, and to afford the defense time to receive
 and review the above-described material, the parties are proposing a 60-day adjournment of the
 pretrial conference date, with the understanding that the time between January 31 and the




New York • Washington DC • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
                      Case 7:19-cr-00890-CS Document 31 Filed 01/28/20 Page 2 of 2
Fried, Frank, Harris, Shriver & Jacobson LLP



     Honorable Cathy Seibel                                                    January 28, 2020
                                                                               Page 2



     adjourned date will be excluded under the Speedy Trial clock. I have spoken to A.U.S.A. Gillian
     Grossman who has no objection to the requested relief.

                                                             Resp    fully submitted,



                                                             Evan T. Barr


     cc: All counsel of record (via ECF)




             The 1/31/20 conference is adjourned to 3/31/20 at 12 noon. The time between now and
             3/31/20 is hereby excluded under the Speedy Trial Act in the interests of justice. I find
             the ends of justice served by the exclusion outweigh the best interests of the public and
             the defendant in a speedy trial, because it will enable the Government to produce and
             the defense to review a large volume of discovery material.




                                                                                              1/28/20




                                                                                                21131 1 15. 1
